Dismissed and Opinion filed November 20, 2003








Dismissed and Opinion filed November 20, 2003.
 
In The
 
Fourteenth Court
of Appeals
____________
 
NO. 14-02-01284-CV
____________
 
DEBRA FAYE RASHTI COHEN, DONNA
KAY RASHTI, 
DENISE JAYE RASHTI, AND MICHAEL ALAN
RASHTI, Appellants
 
V.
 
THOMAS BERRY, Appellee
 

 
On Appeal from the
281st District Court
Harris County, Texas
Trial Court Cause No.
98-56375
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment
signed November 6, 2002.
On November 7, 2003, the appellants filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
 




Accordingly, the appeal is ordered dismissed.
 
 
 
/s/        Kem Thompson Frost
Justice
 
Judgment rendered
and Memorandum Opinion filed November 20, 2003.
Panel consists of
Justices Edelman, Frost, and Guzman.